        Case 3:20-cv-03698-WHO Document 7 Filed 06/22/20 Page 1 of 2



 1   GUTRIDE SAFIER LLP
     SETH A. SAFIER (State Bar No. 197427)
 2   MARIE A. MCCRARY (State Bar No. 262670)
     100 Pine Street, Suite 1250
 3
     San Francisco, CA 94111
 4   Telephone: (415) 336-6545
     Facsimile: (415) 449-6469
 5
     Attorneys for Plaintiffs
 6
 7                              UNITED STATES DISTRICT COURT FOR THE

 8                                NORTHERN DISTRICT OF CALIFORNIA

 9                                         SAN FRANCISCO
10
11    SHERRI SNOW, ANTHONY PICENO and                    CASE NO. 3:20-cv-03698-JSC
      LINDA CONNER, as individuals, on behalf of
12    themselves, the general public and those simi-
      larly situated,                                    PLAINTIFFS’ CONSENT TO PROCEED
13                                                       BEFORE A MAGISTRATE JUDGE
         Plaintiffs,
14
15
                       v.
16
      EVENTBRITE, INC.,
17
         Defendant.
18
19
20

21
22
23
24
25
26
27
28

                                                   -1-

                       PLAINTIFFS’ CONSENT TO PROCEED BEFORE A MAGISTRATE JUDGE
         Case 3:20-cv-03698-WHO Document 7 Filed 06/22/20 Page 2 of 2



 1   TO DEFENDANT AND ITS ATTORNEYS OF RECORD, PLEASE TAKE NOTICE:

 2          The undersigned party hereby consents to the assignment of this case to a United States

 3   Magistrate Judge for trial and disposition.

 4          Dated: June 22, 2020                        GUTRIDE SAFIER LLP

 5
 6
 7
 8
                                                        _______________________
 9                                                      Seth A. Safier, Esq.
                                                        100 Pine Street, Suite 1250
10                                                      San Francisco, California 94111

11                                                      Attorneys for Plaintiffs
12
13
14
15
16
17
18
19
20

21
22
23
24
25
26
27
28

                                                   1


     L
